     Case: 1:20-cv-00097-GHD-JMV Doc #: 21 Filed: 12/10/20 1 of 1 PageID #: 226




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

MICHAEL HENRY HEARN                                                                   PETITIONER

v.                                                                   No. 1:20-CV-00097-GHD-JMV

MARSHALL TURNER                                                                   RESPONDENT(S)


                                               ORDER

       Michael Henry Hearn has submitted a document that the court construes as a petition for a

writ of habeas corpus under 28 U.S.C. § 2254. The petitioner has not, however, used the court’s

standard form for such petitions. The court uses these forms for the expeditious administration of

habeas corpus petitions. As such, the petitioner must complete and return the enclosed form within

21 days. Failure to do so may lead to the dismissal of this case without prejudice.

       SO ORDERED, this, the 10th day of December, 2020.




                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
